Citation Nr: 1812862	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to August 31, 2016, and to a rating in excess of 60 percent from August 31, 2016 for skin disability, to include tinea versicolor and dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1984 to December 2011.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this matter now resides with the Reno, Nevada RO.

On his VA Form 9 of March 2015, the Veteran limited his appeal to the issue listed on the title page of this action.


FINDING OF FACT

On January 25, 2018, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he wished to withdraw the appeal as to the claim for higher initial ratings for skin disability, to include tinea versicolor and dermatitis.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for higher initial ratings for skin disability, to include tinea versicolor and dermatitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In a January 25, 2018 written statement, prior to the promulgation of a decision by the Board, the Veteran expressed his intent to withdraw his appeal as to the claim for higher initial ratings for skin disability, to include tinea versicolor and dermatitis.  As there are no allegations of error of fact or law remaining for appellate consideration at this time, the appeal is dismissed.


ORDER

The claim for entitlement to an initial rating in excess of 30 percent prior to August 31, 2016, and to a rating in excess of 60 percent from August 31, 2016 for skin disability, to include tinea versicolor and dermatitis is dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


